Title: To George Washington from John Lithgow, 7 November 1796
From: Lithgow, John
To: Washington, George


                        May it please your Excellency 
                            
                            
                            Callow hill Street Philada 
                                c.7 November 1796
                            
                        
                        It is the peculiar advantage of a republican Government that the meanest
                            Citizen, may address the highest, upon any Subject which concerns the welfare of the Nation,
                            without having it supposed that, he is interfering in things which do not belong to him. It
                            is equaly true that every Citizen, who thinks for the public Good, ought to use every
                            endeavour within his power, to check folly, to discourage immoral means of aggrandisement,
                            & to point out such plans, as will insure success to Public undertakings without
                            injuring the morals of the Citizens; and that he ought also to address himself to Men in
                            power, upon these Subjects, who, though they may lament the impracticability of some schemes
                            which may be presented to them, may nevertheless receive usefull hints, which, somtime or
                            other, may be of service to the Country.
                        
                        Since your determination to retire from public business has been anounced to
                            the World, I have been sorry to break in upon your intended retirement, & I have
                            looked round for some other Person, to whom I shou’d suggest my Ideas; but in vain. your
                            Excellency will therefore excuse me, if I still think, that, you are the only person in the
                            U.S., to whom the Subject of this Letter, can with propriety be addressed; especialy, as the
                            prosecution of my Ideas, if they meet with approbation, may be, afterwards, referred to some
                            other Person. I shall, therefore, without further apology, submit the following Ideas to
                            your consideration.
                        From the time that the United States have become a Nation it is well known that
                            among other things which have retarded her internal improvement may be reckoned a want of Capital.
                        
                        Good Roads are much wanted throughout the Union. Harbours are defficient in
                            some places. In others, we cannot avail ourselves of the Gifts of Nature, where she wants
                            only a little assistance from Art. Rivers, however usefull they may be, in the
                            transportation of commodities, still their Utility might be multiplied twenty fold; had we a
                            Capital to improve them. and how many Mines remain yet unexplored for want of the same
                            assistance. In the projection of New Towns & Cities a defficiency of Capital for
                            paving, watering, lighting & for public Building is severely felt. What adds to the
                            misfortune is, that the more America encreases in population the greater will be her want of
                            Capital, which is tantamount to saying, that her prosperity, is the cause of her adversity
                            for I think it wou’d be folly to suppose that the luxury of the Times, will permit Money to
                            flow as fast into the Nation as her situation will enable her to encrease in population—and
                            also, I think no man will believe, that the same quantity of Specie, which serves for the
                            uses of three millions of Men, will do the business of four millions, in a Nation connected
                            with all the world by her Commerce. NO. The Luxury of our Citizens on the one hand, and the
                            encrease of our population on the other must keep the United States defficient in Capital,
                            for the purposes of usefull improvement. The money or the balance that we
                            receive from foreign Nations, cannot be employed in Works of public Utility and in private
                            luxury at the same time. And although the National industry may probably keep pace with its
                            population, two things more are necessary before the encrease of Specie can preserve its
                            equality with population, namely, that the Specie of other Countries shou’d be attracted
                            towards this, or Secondly, that the foreign Markets for the produce of America shou’d
                            encrease in proportion to the Cultivation of the United States. Beside if America shou’d
                            pursue the policy of insulating herself with respect to commerce, (as some politicians have
                            suggested), who does not see that her population woud encrease faster than the circulating
                            Medium? In short, in whatever point of view we consider these things still it appears that
                            specie is likely to be scarce in the U.S. for Public improvements.
                        
                        I shall now proceed to consider the mean now in use
                            for raising Capitals for the purposes abovementioned namely, Lotteries—National gaming!
                            What, shall a republic have no other resource for national improvement but national Vice!
                            must we prostitute our Vertue to procure Necessaries? But I not only condemn Lotteries on
                            account of their immoral tendancy, as being a bad means to accomplish a good end; which
                            principle, if it were universaly adopted wou’d put an end to civil Society; but I condemn
                            them also because they are ineffectual, & I have delayed the communication of my
                            Sentiments, till, I believe, the World is convinced, from the experiment, that they will
                            finaly be ineffectual. One thing is certain, that Lotteries never can encrease the Capital
                            of a Nation, but rather as they encourage false hopes and divert the Mind from Industry they
                            tend to diminish that Capital. The success of one or two at first, has fill’d the whole
                            Country with Lotteries that mutualy oppose the success of each other. The time of filling
                            them up is so long, and the expences so great that if there are no chicanery in the
                            business, which the people begin to suspect, the profits must be eaten up.
                        Convinced therefore as I am—that on the present System Specie is likely to
                            continue scarce and to be much wanted for public improvements. and plainly perceiving that
                            the mean now in use is inadequate as well as Sinfull, and that it will finaly destroy
                            itself, this question naturaly Occurs. Is there no other means of raising Capitals for
                            usefull, & profitable improvements?  I answer, Yes. And we have an example of it
                            before our Eyes. The same means that have been taken to encrease Capitals for one Species of
                            usefull improvements may be adopted in other Species. If Banks of discount have enabled the
                            Merchants to extend their Trade, which they have effectualy done; why
                            shou’d not a Bank for Mortgages, instituted on nearly the same principles, enable the
                            builders of houses & Bridges, the constructors of Quays & Canals, and finaly
                            every improvement producing a Revenue, to pursue their respective
                            Undertakings.
                        
                        There is no doubt but, Banks for whatever purposes they are instituted are
                            attended with Evils as well as every other human institution. But the People of the U.S.
                            have had more examples before them, from which to draw their experience than any other
                            Nation, they will see the Rock upon which others have split and avoid similar
                            evils by wiser provisions. On the Ordinary plan of constituting Banks of
                            Discount, the few individuals Who commence the Undertaking make rapid fortunes: But it is
                            the Public who shou’d receive the benefits. Individuals shoud be only well paid by receiving
                            a liberal interest for the Capital Advanced. That I woud restrict
                            to about 7 1/2 P. Cent. Any further profits that might accrue shou’d be
                            applied to usefull public improvements.
                        Whenever any particular Species of adventure produces better interest than any
                            other it is sure to paralize all the rest, for a time. In
                            England the profits of all the New Canals are restricted, (if I recolect right) to 5 Pr
                            Cent.
                        Whatever Names or forms Governments may assume whether it be a Republic or a
                            Monarchy or any thing else, still where Money is, there Power
                            will find its Center. persuaded as I am of this truth I have been much surprised that
                            Governments while they reserve to themselves, the prerogative of coining & fixing
                            the Standard of Specie, shou’d permit private Companies to transform Paper into current
                            Money.
                        
                        As Governments are at present constituted (I speak without exception) every
                            Legislative Act that in its operation has any influence on the Value of Specie is of the
                            utmost importance. Without a due attention to this particular is it not evident that by a
                            single Act, Power may be diverted from its proper sphere, and placed in other hands than
                            that of Governmt. Thousands may be raised from indigence to affluance and ten thousands may
                            be reduced to misery by the fluctuation of the Value of Specie. It may do more it may
                            prevent a Nation from flourishing when every other cause is favourable to its prosperity,
                            and may give one Nation an ascendency over another; as great an evil as can befall a
                            Country.
                        As Banks of discount are now formed I know of no Law by which they are
                            restricted in the emission of paper, this has made them become, in some Countries, Political
                            Engines, or rather one of the Elements of Government, interwoven by time into the
                            Constitution. And so it will be in every Country, where they are not under proper
                            restrictions. In Short, a Bank imposes upon the Public, if it issues a greater Value of
                            promissary Notes, than it has on hand of Merchts Bills for discount, that quantity it has a right to issue, and it does the Country a great service
                            when it takes up Bills of difficult negotiation from the circulating Mass, and replaces them
                            with Bills of easy currency.
                        But when Bank Notes are issued beyond that rule of justice, the private Company
                            of Bankers begin then to do an act, which in its consequences may overturn the designs of
                            the Legislator, and thwart the best plan’d measures of Government: for by encreasing the
                            circulating medium, Specie is render’d of less Value and the produce of a Country advanced
                            in price, perhaps at the very time when Government was contemplating its reduction, with a
                            view of competeing with foreigners at a distant Market, or of introducing usefull
                            Manufactories into the Country.
                        By this means indeed Capitals are formed, but falling into private hands are
                            expended in Luxury: But it is the want of means to raise Capitals for public improvement that
                            I lament.
                        
                        Under these considerations—namely—That a want of Capital is a serious
                            Obstruction to usefull Public Works— That the means of creating them is
                            inadequate to the purpose—That Specie is likely to be scarce, though its value be
                            diminishing. I say that considering these things, I imagine that I have devised a Plan,
                            whereby the Country may be improved—The necessity for Lotteries obviated—The circulating
                            medium encreased in proportion only to population & improvement—and the private
                            Adventurers sufficiently recompensed—a Plan which may be extended to every Species of
                            improvement that will when compleated produce a Revenue.
                        But for the present the City of Washington is the Object upon which I have
                            fixd my Attention, as being of all the improvements now going forward in the U. States, of
                            the most importance and greatest magnitude, and which (if it be seriously intended to pursue
                            it) will require more vigourous and powerfull measures to accomplish, than any that is yet
                            before the public.
                        I calculate, that with a Capital of less than a Million Dollars—Seven &
                            a half PerCentum may be afforded to the Subscribers—Houses may be built to accomadate a
                            thousand families for several Successive Years—and (after the first year) twenty thousand
                            Dollars may be spared annualy out of the profit to defray public expences such as Street
                            paving—lighting—and Watering.
                        
                        If in general my Ideas which have been only Sketched, & the plan
                            which is only hinted at, shoud meet with so much approbation from your Excellency as to
                            excite a degree of curiosity to know it more at large, I shall communicate with pleasure
                            either by Letter to Mount Vernon, or Personaly at Philada. I am Sir your most obt Humble
                            Servt
                        
                            Jno. Lithgow
                            
                        
                    